DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election with traverse of group I, claims 1-6 in the reply filed on 6/14/2022 is acknowledged.  However, Applicants have not pointed out the reasons for traverse. Therefore, the response is treated as without traverse.
Claims 1-10 are pending and claims 7-10 are withdrawn from further consideration. 
Currently, claims 1-6 are under examination. 

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  please spell the full names of MIAT, THRIL, AOSD and PIK3CA.  Appropriate correction is required.
Claim 4, last second line, it is suggested to change “excluded from has” to  - - excluded from having --. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Concerning claim 1, it is not clear whether there is a need of comparison between the tested subject and a healthy control group.  Especially it is not clear the source and basis of the cutoff value. Using a healthy control population as the cutoff value is well-known and commonly practiced in the field. Please clarify. 

With regard to claim 2, it is not what 
    PNG
    media_image1.png
    19
    40
    media_image1.png
    Greyscale
 means?

With regard to claim 5, the term “the healthy individual” lacks antecedent basis. 


9. 	The following references have been considered pertinent to the invention but are not cited for office action. 


Bayliffe  “Treatment of a metabolic disorder”  (US 20120308564)

Ghafouri-Fard   “Myocardial infarction associated transcript (MIAT): review of its impact in the tumorigenesis”  (Biomedicine & Pharmacotherapy  2021 133: 111040).

Eftekharian   “Expression analysis of long non-coding RNAs in the blood of multiple sclerosis patients”  (J. Mol. Neurosci  2017 63:333)

Li   “The long noncoding RNA THRIL regulates TNFalpha expression through its interaction with hnRNPL”  (PNAS  2014  111:1002).

Liu  “Long non-coding RNA THRIL promotes LPS-induced inflammatory injury by down-regulating micrRNA-125b in ATDC5 cells”  (International Immuopharmacology 2019  66:354).


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests the instant invention by using a score of expression of IL-18, MIAT and THRIL by blood samples and peripheral blood mononuclear cell (PBMC) for diagnosing and treating a subject suffering from adult-onset Still’s disease (AOSD). The closest prior art is the reference of Bayliffe (US 20120308564) where Bayliffe shows an elevated level of IL18 in the AOSD patients (See section 0004).  However, Bayliffe does not teach or suggest combining MIAT and THRIL into a score with IL18 for evaluating AOSD followed by treatment. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					Conclusion 
10.	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641